DETAILED ACTION
Claims 26, 28-41 and 43-45 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn. See new art rejections below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is rejected for depending on itself. 
For reasons of this action, claim 45 will be interpreted as depending on claim 43 directed to a kit comprising b) a component.
Appropriate correction is required.
Claim Rejections - 35 USC § 102-New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 32-36, 41 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FASTPlaqueTB (Biotec, FASTPlaque Catalogue, p. 1-15, 2004) as further evidenced by Stanley et al. (App. and Environmental Microbiology, 2007). Both references have been previously cited.
The claims are directed to (in part): a kit comprising a vessel comprising a reaction mixture comprising a bacteriophage which specifically infects and lyses a target Mycobacterium, and instructions for its use, and further comprising some “component” with the intended use of removing un-lysed mycobacterial cells from the reaction mixture; see instant claim 26.
See the FASTPlaqueTB document, p. 4 for providing the materials found in the kit; the materials of the kit include a vial comprising Actiphage (mycobacteriophage), instructions for use and sterile reaction vessels which may fulfil the intended use of the claimed “component” of removing un-lysed mycobacterial cells from the reaction mixture or to prepare a liquid suspension of the target mycobacterial cell. See instant claims 26, 34, 41 and 44. See p. 11, #8 for disclosing a specimen that is positive by FASTPlaqueTB may contain M. tuberculosis and M. bovis; see claim 35.
Stanley is merely cited for teaching that a key part of the FPTB assay is the D29 bacteriophage having a host range broader than M. tuberculosis and infects other types of mycobacterial cells; see p. 1852, col. 1 and instant claims 32-34. PCR amplification of IS900 sequences from plaque DNA indicates that Mycobacterium avium subsp. Partuberculosis strain B4 is a target of the Actiphage; see p. 1853 for Figure 1 and legend as well as claims 35 and 36.
Thus, the claims are not free of the prior art.
Claim Rejections - 35 USC § 103-New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 28-31, 37-40, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over FASTPlaqueTB (Biotec, FASTPlaque Catalogue, p. 1-15, 2004) as applied to claims 26, 32-36, 41 and 44 above, and further in view of Stanley et al. (App. and Environmental Microbiology, 2007), GenBank: X16293.1 (Mycobacterium paratuberculosis insertion element IS900-1999), QIAquick PCR Purification Kit Protocol, using a microcentrifuge (QIAquick Spin Handbook, p. 19-20, 2008) and Kluge (WO2008/129419). All references have been previously cited.
As noted above, the FASTPlaqueTB document teaches (in part): a kit comprising a vessel comprising a reaction mixture comprising a bacteriophage which specifically infects and lyses a target Mycobacterium, and instructions for its use, and further comprising some “component” with the intended use of removing un-lysed mycobacterial cells from the reaction mixture; see instant claim 26. Also see instant claim 43 a) and b). 
The FASTPlaqueTB document does not explicitly teach that the component of claim 26 comprises a spin column (claim 28); wherein the component comprises a substrate coated with a peptide that specifically binds to the target mycobacterial cell, wherein the substrate comprises magnetic beads and the peptide comprises an antibody (claims 29-31); wherein the kit of claim 26 further comprises primers that specifically bind to a signature DNA sequence, including IS900 or f57, wherein the signature DNA sequence has at least 60%, 70%, 80%, 90%, 95%, 98% or 100% identity to SEQ ID NO: 1 and the primers comprise the sequences set forth by instant SEQ ID NO: 2 and 3 (claims 37-40); and wherein the component of claim 43 comprises a filter (claim 45; see 112, para. 2 rejection above).
Stanley describes a method of detecting and identifying viable Mycobacterium paratuberculosis bacteria using a combination of phage and PCR; see title. The abstract provides that the FASTPlaqueTB assay allows for the rapid detection of Mycobacterium tuberculosis; however, as noted by the author, the bacteriophage of the kit does not infect Mycobacterium avium subsp. paratuberculosis cells alone. The author describes using a PCR-based identification method to amplify DNA sequences of the mycobacterial cells detected by the phage; see abstract. Stanley also teaches a multiplex PCR method which allows the simultaneous amplification of either M. avium subsp. paratuberculosis or M. tuberculosis complex-specific sequences from plaque samples; see abstract. See p. 1852, col. 2 for teaching primers for amplifying IS900, a signature sequence; see instant claims 37, 40 and 43 d). Stanley teaches that the multicopy IS900 gene is found in all M. avium subsp. paratuberulosis; see p. 1853, col. 1.
GenBank: X16293.1 provides the sequence for the Mycobacterium paratuberculosis insertion element IS900. This sequence is 100% homologous to the sequence set forth by instant SEQ ID NO: 1; see claim 38. The IS900 sequence also comprises the sequences set forth by instant SEQ ID NO: 2 and 3; see nt 470-789 and 744-763 of SEQ ID NO: 1 wherein the latter represents the reverse complement of instant SEQ ID NO: 3. See claims 38 and 39. 
QIAquick PCR Purification Kit Protocol is cited for providing a spin column as a component used for purifying DNA from PCR reactions and other enzymatic reactions; see p. 19, including step 3 and claim 28. See p. 19 for disclosing that fragments ranging form 100 bp to 10 kb are purified from primers, nucleotides, polymerases and salts. 
Kluge is cited for teaching a method for detecting and/or isolating mycobacteria from a sample with magnetic beads coated with an antibody specific to mycobacteria; see p. 2, lines 15+ and instant claims 29-31 and 43 c). Also see p. 18, lines 25+ for disclosing that a filtering step may be used in order to provide a concentrate of a sample, which may be achieved by a filter that allows the retention of mycobacteria; see instant claim 45.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the necessary reagents and components, including primers for the amplification of known signature DNA sequences, in a kit in order to perform the method of detecting and identifying viable Mycobacterium paratuberculosis bacteria using a combination of phage and PCR as taught by Stanley. One would have been motivated to do so in order to prepare such kit for shipping or storage.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a spin column such as that disclosed in the QIAquick PCR Purification Kit Protocol. One would have been motivated to do so in order to purify DNA from PCR reactions (comprising primers, polymerases, etc.) and further subject the DNA to a restriction digest analysis, allowing one to distinguish sequences of different mycobacterial cells. 
It would have been obvious to incorporate PCR primers for the amplification of known signature sequences, including IS900, in the kit. One would have been motivated to do so in order to identify M. avium subsp. paratuberculosis for the IS900 gene would be present.
It would have been obvious for one of ordinary skill in the art at the time of the invention to include a component in the kit which comprises a substrate, wherein said substrate comprises magnetic beads coated with an antibody specific to mycobacteria as taught by Kluge. One would have been motivated to do so for the advantage of detecting a mycobacterium in a sample and/or isolating the mycobacterium for further identification or sequencing of the genome.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a component comprising a filter. One would have been motivated to do so for the advantage of concentrating a sample as taught by Kluge. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, the signature DNA sequence IS900 is known as well as PCR amplification thereof for identifying a M. avium subsp. paratuberculosis bacterium, use of magnetic beads coated with antibodies is widely known in the art, preparing kits is commonly practiced, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Applicant contends that amendments to the instant claims were based on the Office’s Reasons for Allowance for 15/026,720 mailed out on 2/21/2019. 
In response, the instant claims are directed to a kit comprising components of the prior and not a method comprising active steps. See the new 102 rejection above under the teachings by the FASTPlaqueTB document disclosing that the kit comprises a vessel with a reaction mixture comprising a specific bacteriophage, instructions and a component may serve the intended use of removing un-lysed mycobacterial cells.
Applicant argues that the method described by Stanley requires two reaction vessels, wherein one vessel is used for the infection of mycobacteria by phage and another vessel is for the incubation with sensor cells and agar. Applicant contends that there is no teaching, suggestion or motivation by Stanley or FASTPlaqueTB to provide a kit comprising a single reaction vessel containing a reaction mixture comprising the bacteriophage as claimed.  
In response, claim 26 recites “A kit comprising” and such phrase does not exclude from other vessels being in the claimed kit; comprising is an open-ended term. Thus, as claimed, a second vessel may be present in the claimed kit. 
Applicant argues that the skilled artisan would not turn to Stanley or FASTPlaque TB to arrive at a kit comprising a component for removing unlysed mycobacterial cells. Applicant contends that Stanley and/or FASTPlaque TB require intact, infected mycobacterial cells for co-incubation with plaque-forming sensor cells and that removal of unlysed cells with bacteriophage prior to incubation would not work. 
This argument is not clear because the argument is based on an intended use of the claimed component as well as a method provided by Stanley and/or FASTPlaque TB. Note that Kluge was cited for teaching the use of magnetic beads coated with antibodies for mycobacterial cells and teaches that such beads can be used for detecting a mycobacterial cell; that is, one of ordinary skill in the art may use such beads to determine the presence or absence of a mycobacterial cell in a sample before applying further method steps. A motivation to prepare a kit comprising magnetic beads coated with antibodies for mycobacterial cells is to provide a known means of mycobacterial detection and such motivation is independent of the method step using sensor cells as argued by Applicant. Also note that a different rationale from Applicant’s is permissible; see MPEP 2144, “IV. RATIONAL DIFFERENT FROM APPLICANT’S IS PERMISSIBLE” which states that following: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
See p. 7, para. 1 of Applicant’s Remarks wherein Applicant provides an argument related to unwanted contaminants as a motivation. Note that the new 103 rejection has been modified and this argument is now irrelevant.   
Applicant argues that Stanley specifically teaches away from the removal of any bacterial cells.
In response, this is a method step. The instant claims are directed to a kit of components wherein one component is defined by its intended use. Kluge meets the structural limitations of a magnetic bead coated with an antibody for mycobacterial cells and the use thereof for detection of such mycobacterial cells.
Applicant argues that Kluge is directed to an antibody-based method for isolating mycobacteria from a sample for further analysis. Applicant contends that Kluge does not teaching using the component for removing un-lysed mycobacterial cells from a reaction mixture of a phage.
As noted above, the instant claims are directed to a kit comprising a magnetic bead coated with an antibody for mycobacterial cells and not to a method. Per Kluge’s teachings, one would have been motivated to prepare a kit comprising such component for the detection of a mycobacterial cell. Kluge meets the structural limitations of the claims and one of ordinary skill in the art would have motivated to incorporate such component with the intended use of detecting a mycobacterial cell.
Applicant contends that the claimed invention does not require a virucide or a vessel for incubation with sensor cells.
As noted above, the claims do not exclude a virucide or a separate vessel for incubation with sensor cells. See at least claim 26 for the following open-ended phrase “A kit comprising…”.
The arguments are not found persuasive.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648